                                            Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 1 of 8




                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    MARTIFER-SILVERADO FUND I, LLC,                     CASE NO. 19-cv-04243-YGR
                                   5                     Plaintiff,
                                                                                            ORDER DENYING MOTION TO DISMISS
                                   6               vs.
                                                                                            Re: Dkt. Nos. 35, 38
                                   7    ZHONGLI SCIENCE AND TECHNOLOGY
                                        GROUP CO., LTD., ET AL.,
                                   8
                                                         Defendants.
                                   9
                                               This is the second round of briefing on the complaint filed by plaintiff Martifer-Silverado
                                  10
                                       Fund I, LLC. In its prior order, the Court found that it lacked personal jurisdiction over
                                  11
                                       defendants Zhongli Science and Technology Group Co., Ltd. (“Zhongli”) and Suzhou Talesun
                                  12
Northern District of California
 United States District Court




                                       Solar Technology Co., Ltd. (“Talesun Solar”). Now before the Court is defendants’ motion to
                                  13
                                       dismiss the first amended complaint (“FAC”) for lack of personal jurisdiction, failure to properly
                                  14
                                       serve, failure to join an indispensable party, and failure to satisfy the heightened pleading standard
                                  15
                                       set forth in Federal Rule of Civil Procedure 9(b). Having carefully considered the pleadings,
                                  16
                                       papers, and evidence submitted, and for the reasons set forth below, the Court DENIES the motion.1
                                  17
                                       I.      PERSONAL JURISDICTION
                                  18
                                               In its prior order, the Court construed plaintiff’s jurisdictional argument as one based on an
                                  19
                                       alter ego theory, rather than a claim that personal jurisdiction existed based on defendants’ own
                                  20
                                       contacts with the forum. In this round of briefing, plaintiff primarily argues that the Court should
                                  21

                                  22
                                               1
                                                 Plaintiff has filed an administrative motion to exceed the page limit for its opposition.
                                  23   While plaintiff’s reasons for filing a 29-page opposition are not compelling, the Court finds it
                                       appropriate to consider the full brief for purposes of deciding the motion on the merits. As such,
                                  24   the administrative motion is GRANTED. Additionally, defendants object to certain of the evidence
                                       proffered by plaintiff. To the extent the Court relied on the Isern and Howell declarations, or the
                                  25   exhibits thereto, the Court finds (i) any hearsay objections are overruled because the evidence was
                                       not offered for the truth of the matter asserted; and (ii) any authentication or personal knowledge
                                  26   objections also are overruled because the declarants have provided sufficient testimony to show,
                                       for purposes of this motion, that they have personal knowledge of the matters addressed and that
                                  27   the exhibits are what the declarants claim them to be. The other evidence to which defendants
                                       object are unnecessary to the Court’s resolution of the questions at issue. Thus, defendants’
                                  28   objections are DENIED.
                                          Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 2 of 8




                                   1   exercise specific jurisdiction over defendants, and only in the alternative, that the Court may

                                   2   exercise jurisdiction over defendants as alter egos of their subsidiary. The Court thus begins by

                                   3   considering the first of these two arguments.

                                   4           For a non-resident defendant to be subject to the jurisdiction of the court, it must have

                                   5   certain minimum contacts with the forum such that the maintenance of the suit does not offend

                                   6   traditional notions of fair play and substantial justice. Int’l Shoe Co. v. Washington, 326 U.S. 310,

                                   7   316 (1945). The Ninth Circuit applies a three-prong test to determine whether a non-resident

                                   8   defendant’s activities are sufficiently related to the forum state to establish specific personal

                                   9   jurisdiction:

                                  10           (1) the non-resident defendant must purposefully direct his activities or
                                               consummate some transaction with the forum or resident thereof; or perform
                                  11           some act by which he purposefully avails himself of the privilege of conducting
                                               activities in the forum, thereby invoking the benefits and protections of its laws;
                                  12
Northern District of California




                                               (2) the claim must be one which arises out of or relates to the defendant’s forum-
 United States District Court




                                  13           related activities; and
                                               (3) the exercise of jurisdiction must comport with fair play and substantial justice,
                                  14           i.e. it must be reasonable.
                                  15   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004) (citing Lake v.

                                  16   Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)).

                                  17           Plaintiff asserts three facts showing defendants’ direct contacts with the forum. First,

                                  18   plaintiff alleges that defendants “established their subsidiary in California for the purpose of

                                  19   marketing and selling Talesun Solar’s Chinese-manufactured solar panels in California.”

                                  20   Although corporate documents suggest another entity, Talesun Solar Switzerland AG, directly

                                  21   owns Talesun USA, Talesun USA’s former general manager and designated “person most

                                  22   knowledgeable” both testified that defendants were above Talesun USA in the corporate structure.

                                  23   Additionally, plaintiff alleges that Talesun USA was the exclusive importer of Talesun Solar’s

                                  24   solar panels into the United States and handled all marketing, advertising, distribution, and sales

                                  25   logistics relating to the panels, a claim which defendants do not appear to dispute in their briefing.

                                  26   Moreover, as discussed in more detail below, the manner in which defendants allegedly used their

                                  27   subsidiary to execute the deal at issue in this case indicates additional, albeit less direct, contacts

                                  28   with the forum.
                                                                                           2
                                          Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 3 of 8




                                   1          Second, plaintiff alleges that defendants “wired all payments to [p]laintiff, in California,

                                   2   under the [Membership Interest Purchase Agreement].” While defendants point out that there is

                                   3   no evidence that the payments came from defendants, as opposed to other related entities,

                                   4   defendants do not put forth any evidence contradicting the allegations—evidence which

                                   5   presumably would be in their possession if it existed and had not been destroyed. Additionally,

                                   6   regardless of which account wired payments, the Court notes that plaintiff has proffered evidence

                                   7   suggesting that Talesun USA relied on defendants’ financial resources to execute the deal.

                                   8   Specifically, Talesun USA represented on various occasions that it would “need to apply for []

                                   9   fund[s] from HQ” and had “checked with HQ regarding the deposit.” Talesun USA was called the

                                  10   “front face” for the projects, while Zhongli provided “the financial backing” and guaranteed

                                  11   Talesun USA’s obligations under the relevant agreements. Additionally, evidence suggests

                                  12   defendants provided Talesun USA with instructions as to when to issue the required letter of credit
Northern District of California
 United States District Court




                                  13   and fund the required purchase price.

                                  14          Third, plaintiff alleges that defendants “supplied their own financials and due diligence

                                  15   materials to California’s power companies to induce them to permit title of the project companies

                                  16   to transfer to Talesun USA.” Defendants counter that they provided their financials to plaintiff at

                                  17   plaintiff’s request, and moreover, it was plaintiff that created an organizational chart for the

                                  18   California power companies purporting to show defendants as buyers of the solar project

                                  19   companies. Even if this is true, however, plaintiff allegedly requested defendants’ financials

                                  20   because Talesun USA had no meaningful financials to provide, and thus, the state utilities

                                  21   “insisted upon reviewing” defendants’ materials. That the materials were transmitted through

                                  22   plaintiff matters less than the fact that the parties represented to California’s power companies that

                                  23   defendants were the financial backers and ultimate owners of the projects.

                                  24          In addition to identifying defendants’ direct contacts with the forum, plaintiff makes

                                  25   numerous allegations regarding defendants’ involvement at every stage of the solar project deal,

                                  26   which plaintiff avers help establish “purposeful availment.” Plaintiff proffers evidence that

                                  27   defendants paid to fly plaintiff’s representative from California to Australia for a signing

                                  28   ceremony; defendants’ chairman, Baixing Wang, attended the signing ceremony and executed a
                                                                                          3
                                          Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 4 of 8




                                   1   memorandum of understanding on behalf of Talesun Solar; Wang later touted to Chinese

                                   2   government officials the success the California-based solar projects would bring to defendants;

                                   3   and defendants issued a press release promoting their agreement to purchase “overseas PV power

                                   4   plant construction” projects from plaintiff. Plaintiff further alleges that defendants controlled

                                   5   contract negotiations, as evidenced by Talesun USA’s lawyers needing to seek approval from

                                   6   defendants to make commitments, defendants engaging their own counsel to oversee the process,

                                   7   and defendants agreeing to move the project closing forward once they “fully understood” and

                                   8   were “ready.”

                                   9          Defendants’ principal response is that defendants did not enter into or perform any

                                  10   contracts in California, negotiate with plaintiff in California, or travel to California, and further,

                                  11   defendants’ contacts with plaintiff, who resides in the forum, does not support a finding of specific

                                  12   jurisdiction. These arguments fail to persuade. As explained, defendants themselves have had
Northern District of California
 United States District Court




                                  13   some direct contacts with the forum. Moreover, California courts repeatedly have recognized that

                                  14   a non-resident defendant may establish “purposeful availment” by showing “some manner of

                                  15   deliberately directing [a] subsidiary’s activities in, or having a substantial connection with, the

                                  16   forum state.” HealthMarkets, Inc. v. Superior Court, 171 Cal. App. 4th 1160, 1169 (2009); Anglo

                                  17   Irish Bank Corp., PLC v. Superior Court, 165 Cal. App. 4th 969, 974, 981 (2008) (“We further

                                  18   conclude that activities that are undertaken on behalf of a defendant may be attributed to the

                                  19   defendant for purposes of personal jurisdiction if the defendant purposefully directed those

                                  20   activities at the forum state, regardless of the specific requirements of alter ego or agency[.]”);

                                  21   Empire Steel Corp. v. Superior Court, 56 Cal.2d 823, 831 (1961) (specific personal jurisdiction

                                  22   over a foreign parent corporation was established based on the parent’s control of its California

                                  23   subsidiary to the detriment of the subsidiary’s creditors).2 That is precisely what is alleged here,

                                  24   and for purposes of the jurisdictional question alone, there is significant evidence to support this

                                  25

                                  26

                                  27
                                              2
                                                These authorities are quoted extensively in plaintiff’s opposition. Defendants do not
                                  28   attempt to distinguish or recharacterize them on reply.
                                                                                           4
                                             Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 5 of 8




                                   1   allegation. As such, plaintiff has carried its burden of showing that defendants purposefully

                                   2   availed themselves of the privilege of conducting activities in the forum.3

                                   3             The Court also finds the remaining two factors for specific jurisdiction satisfied. The fraud

                                   4   and conspiracy claims alleged in the FAC arise out of defendants’ alleged forum-related activities,

                                   5   that is, but for defendants’ alleged efforts to purchase the solar project companies, plaintiff would

                                   6   not have suffered the injury alleged. Additionally, defendants have not established that exercising

                                   7   jurisdiction over them would be unreasonable. This jurisdiction has a manifest interest in

                                   8   providing a forum for residents allegedly injured by the fraudulent acts of a foreign corporation,

                                   9   effectuated through a California subsidiary and relating to investments in the state.

                                  10             The Court finds that it has specific personal jurisdiction over defendants, and thus, it need

                                  11   not consider plaintiff’s alter ego theory. The motion to dismiss on personal jurisdiction grounds is

                                  12   denied.
Northern District of California
 United States District Court




                                  13   II.       SERVICE OF PROCESS

                                  14             Federal Rule of Civil Procedure 4(h) provides that a corporation may be properly served

                                  15   either in the manner prescribed by Rule 4(e)(1) for serving an individual, or by delivering a copy

                                  16   of the summons and complaint “to an officer, a managing or general agent, or any other agent

                                  17   authorized by appointment or by law to receive service of process[.]” Rule 4(e)(1) refers to state

                                  18   law, which provides that service on a corporation is effective if the papers are delivered “to the

                                  19   president, chief executive officer, or other head of the corporation, a vice president, a secretary or

                                  20   assistant secretary, a treasurer or assistant treasurer, a controller or chief financial officer, a

                                  21   general manager, or a person authorized by the corporation to receive service of process.” Cal.

                                  22   Code Civ. P. § 416.10. Service of process also may be upheld where made upon an individual “so

                                  23   integrated with the organization that he will know what to do with the papers” or “who stands in

                                  24   such a position as to render it fair, reasonable[,] and just to imply the authority on his part to

                                  25

                                  26             3
                                                The Court also notes its concern regarding allegations that defendants wound down
                                       Talesun USA and destroyed documents and communications relevant to this dispute after being
                                  27   threatened with litigation in this state. While the Court will not speculate on the contents of any
                                       evidence that may have been destroyed, the specter of the allegations undermines defendants’
                                  28   attempts to shift responsibility for the solar projects deal to Talesun USA.
                                                                                            5
                                          Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 6 of 8




                                   1   receive service.” Direct Mail Specialists, Inc. v. Eclat Computerized Technologies, Inc. 840 F.2d

                                   2   685, 688 (9th Cir. 1988).

                                   3           Here, plaintiff personally served Changquing Hu during his deposition. At the time of

                                   4   service, Hu confirmed his role as a vice president for Zhongli, a position enumerated in California

                                   5   Code of Civil Procedure section 416.10. Defendants contend that this title is “purely honorary,”

                                   6   as Hu was not appointed by the board and held no senior level position under Chinese law.

                                   7   However, the Court is not aware of any limitation on proper service where a position is

                                   8   unappointed or inadequate under foreign law. Further, plaintiff proffers a copy of Zhongli’s

                                   9   Financial Due Diligence Report from 2015, which lists Hu as a former accountant, financial

                                  10   officer, vice president of finance, financial manager, and assistant general manager of Zhongli;

                                  11   and a current member of the board, secretary of the board, and chief financial officer of Zhongli.

                                  12   The last of these titles is explicitly referenced in Rule 4(e)(1). Given the number and type of
Northern District of California
 United States District Court




                                  13   positions Hu has held with Zhongli, the Court finds it was fair, reasonable, and just to conclude

                                  14   that he possessed the authority to receive service.

                                  15           As such, defendants’ motion to dismiss for failure to properly serve is denied.

                                  16   III.    FAILURE TO JOIN AN INDISPENSABLE PARTY

                                  17           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(7) for failure to join a

                                  18   party under Rule 19 should be granted if an absent party is “necessary” to the suit and that party

                                  19   cannot be joined such that “in ‘equity and good conscience’ the suit should be dismissed.”

                                  20   Shermoen v. United States, 982 F.2d 1312, 1317 (9th Cir. 1992) (citations omitted). The moving

                                  21   party bears the burden of persuasion in arguing for dismissal. Clinton v. Babbit, 180 F.3d 1081,

                                  22   1088 (9th Cir. 1999).

                                  23           Defendants argue that Talesun USA is a necessary party because defendants allegedly

                                  24   made misrepresentations and intentional omissions through Talesun USA. Although, as

                                  25   discussed, the complaint alleges that Talesun USA served as a conduit for some of defendants’

                                  26   actions, the Court is not persuaded that Talesun USA’s joinder is “necessary” to this suit. As an

                                  27   initial matter, this case sounds in tort, not contract. “It has long been the rule that it is not

                                  28   necessary for all joint tortfeasors to be named as defendants in a single lawsuit.” Temple v.
                                                                                           6
                                             Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 7 of 8




                                   1   Synthes Corp. Ltd., 498 U.S. 5, 7 (1990). Additionally, Talesun USA’s absence would not result

                                   2   in prejudice to its interests or the Court according incomplete relief to the existing parties.

                                   3   Plaintiff alleges that Talesun USA was nothing more than a “front face” for defendants, who

                                   4   intentionally hid behind their subsidiary and directed that subsidiary’s conduct with respect to this

                                   5   case. Defendants apparently wound up Talesun USA’s business operations and terminated its

                                   6   employees in or around 2014. To the extent Talesun USA has an interest in this case, defendants

                                   7   offer no compelling reason why their defense of this action would not adequately protect that

                                   8   interest.4 Further, even if the Court was persuaded that Talesun USA is “necessary” to this action

                                   9   and its joinder is not feasible, Talesun USA is not indispensable such that principles of equity

                                  10   would require dismissal of this entire action.

                                  11            As such, defendants’ motion to dismiss for failure to join an indispensable party is denied.

                                  12   IV.      FEDERAL RULE OF CIVIL PROCEDURE 9(B)
Northern District of California
 United States District Court




                                  13            Claims sounding in fraud or mistake are subject to the heightened pleading requirements of

                                  14   Rule 9(b), which requires that a plaintiff “state with particularity the circumstances constituting

                                  15   fraud.” Fed. R. Civ. P. 9(b). Defendants aver that the FAC fails to satisfy Rule 9(b) because it

                                  16   “lumps the defendants together” and is silent as to what was false or misleading about defendants’

                                  17   alleged misrepresentations.

                                  18            Under Rule 9(b), a plaintiff may not simply lump together multiple defendants without

                                  19   specifying the role of each defendant in a fraud. Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th

                                  20   Cir. 2007). Accordingly, “[i]n the context of a fraud suit involving multiple defendants, a plaintiff

                                  21   must, at a minimum, ‘identify the role of each defendant in the alleged fraudulent scheme’.” Id. at

                                  22   765 (quoting Moore v. Kayport Package Express, Inc., 885 F.2d 531, 541 (9th Cir. 1989)). Here,

                                  23   while plaintiff attributes some conduct to “the Parents” collectively, the FAC contains numerous

                                  24   allegations regarding the role each defendant played in the scheme to induce plaintiff to enter into

                                  25

                                  26            4
                                                 The Court also notes that there is some evidence that defendants are driving the defense
                                  27   of a related state court action filed against Talesun USA and its replacement subsidiary. For
                                       example, plaintiff proffers that Talesun USA has not sent any representatives to attend its own
                                  28   trial and defendants have paid for the subsidiaries’ defense.

                                                                                          7
                                            Case 4:19-cv-04243-YGR Document 45 Filed 09/11/20 Page 8 of 8




                                   1   agreements even though defendants could not fulfill their obligations thereunder. As to Zhongli,

                                   2   the FAC alleges that Talesun USA used Zhongli letterhead to represent that it had the resources to

                                   3   implement the deal; shared Zhongli’s revenues with plaintiff; touted its “strong financial

                                   4   capabilities,” backed by Zhongli as “insurer for the payment”; and represented to plaintiff, which

                                   5   communicated to SoCal Edison, that Zhongli would own the project companies. With respect to

                                   6   Talesun Solar, the FAC alleges that Talesun USA was the exclusive importer of Talesun Solar’s

                                   7   solar panels into the United States; Talesun Solar made arrangements for plaintiff’s representative

                                   8   to attend a signing ceremony; the memorandum of understanding was signed on behalf of Talesun

                                   9   Solar; and Talesun USA provided plaintiff with financials for Talesun Solar as evidence that

                                  10   Talesun USA could satisfy the “parent guaranty” component of the agreement. In sum, the FAC

                                  11   provides defendants with adequate notice of the allegations against each of them.

                                  12           Likewise, the FAC contains sufficient allegations regarding what was false or misleading
Northern District of California
 United States District Court




                                  13   about defendants’ alleged representations. Plaintiff alleges, for example, that Talesun USA

                                  14   claimed to have financial backing from defendants, when in fact, it did not receive the support

                                  15   needed for Talesun USA to perform its obligations under the agreements. Similarly, plaintiff

                                  16   alleges that the former general manager of Talesun USA represented that he had authority to enter

                                  17   into the agreements at issue, which he did not. These allegations identify with sufficient

                                  18   particularity the nature of the alleged misrepresentations.

                                  19           Thus, defendants’ motion to dismiss for failure to satisfy Rule 9(b) is denied.

                                  20   V.      CONCLUSION

                                  21           For the foregoing reasons, defendants’ motion to dismiss is DENIED. Defendants shall

                                  22   respond to the amended complaint within twenty-one (21) days of this order. Further, a case

                                  23   management conference shall be set for Monday, October 19, 2020 at 2:00 p.m. A link to the

                                  24   Zoom platform will be posted in advance of the conference.

                                  25           This Order terminates Docket Numbers 35 and 38.

                                  26           IT IS SO ORDERED.

                                  27   Dated: September 11, 2020
                                                                                                  YVONNE GONZALEZ ROGERS
                                  28                                                         UNITED STATES DISTRICT COURT JUDGE
                                                                                         8
